Case: 20-1740     Document: 41    Page: 1   Filed: 07/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                GENE ALLEN SCHROEDER,
                    Plaintiff-Appellant

                             v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2020-1740
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01706-DAT, Judge David A. Tapp.
                  ______________________

                   Decided: July 13, 2021
                   ______________________

    GENE ALLEN SCHROEDER, Okeene, OK, pro se.

     JULIE CIAMPORCERO AVETTA, Tax Division, United
 States Department of Justice, Washington, DC, for defend-
 ant-appellee.  Also represented by ARTHUR THOMAS
 CATTERALL.
                ______________________

   Before NEWMAN, TARANTO, and CHEN, Circuit Judges.
     Opinion for the court filed by Circuit Judge CHEN.
Case: 20-1740     Document: 41      Page: 2    Filed: 07/13/2021




 2                                            SCHROEDER    v. US



    Circuit Judge NEWMAN concurs in the judgment of
                      dismissal.
 CHEN, Circuit Judge.
      Gene Allen Schroeder appeals a decision by the United
 States Court of Federal Claims (Claims Court) dismissing
 his complaint for lack of subject-matter jurisdiction.
 Schroeder v. United States, No. 19-1706, 2020 WL 865409
 (Fed. Cl. Feb. 21, 2020). Because we agree that the Claims
 Court lacked jurisdiction over Mr. Schroeder’s claims, we
 affirm. 1
                         BACKGROUND
     The Internal Revenue Service (IRS) assessed
 Mr. Schroeder with tax deficiencies for tax years spanning
 from 2000 to 2018, resulting in liens on his property, gar-
 nishments, and levies. Suppl. App. at 1–2. 2 In April 2019,
 Mr. Schroeder filed suit in the United States Tax Court
 (Tax Court) seeking redetermination of the tax deficien-
 cies. Id. at 1. The Tax Court dismissed his case for lack of
 jurisdiction, id. at 5, finding that: (1) Mr. Schroeder’s peti-
 tion was not timely filed and (2) the IRS issued no notice of



     1    This case raises arguments similar or identical to
 those raised in several recent cases heard before this court.
 In all of these cases, we affirmed the Claims Court’s dis-
 missals for lack of subject-matter jurisdiction. See Taylor
 v. United States, 844 F. App’x 369 (Fed. Cir. 2021); Fujita
 v. United States, 845 F. App’x 930 (Fed. Cir. 2021); Hits-
 man v. United States, 825 F. App’x 859 (Fed. Cir. 2020);
 Schallmo v. United States, 825 F. App’x 826 (Fed. Cir.
 2020); Taylor v. United States, 817 F. App’x 1021 (Fed. Cir.
 2020), cert. denied, 141 S. Ct. 1415 (2021); Brooks v. United
 States, 825 F. App’x 745 (Fed. Cir. 2020); Patterson v.
 United States, 809 F. App’x 1008 (Fed. Cir. 2020).
      2   “Suppl. App.” refers to the supplemental appendix
 filed by the government.
Case: 20-1740        Document: 41   Page: 3   Filed: 07/13/2021




 SCHROEDER   v. US                                           3



 deficiency or notice of determination that would confer ju-
 risdiction to the Tax Court. Suppl. App. at 12.
      In October 2019, Mr. Schroeder sued the United States
 in the Claims Court, alleging that, because the Tax Court
 dismissed his case for lack of jurisdiction, the IRS lacked
 authority to collect his unpaid taxes. Suppl. App. at 1.
 Mr. Schroeder asserted that the United States injured him
 “in the amount of $934,596.49 by collecting assets without
 jurisdiction.” Suppl. App. at 7.
     The Claims Court dismissed Mr. Schroeder’s com-
 plaint in February 2020, holding that it lacked jurisdiction
 over his claims because: (1) he failed to fully pay his out-
 standing tax liabilities and request a refund, both of which
 are required for a tax refund claim; (2) federal district
 courts possess exclusive jurisdiction over any wrongful levy
 claims presented; (3) the Tucker Act does not provide a
 statutory basis for the Claims Court to hear
 Mr. Schroeder’s tort claim; (4) the Due Process Clause is
 not a money-mandating source of law; and (5)
 Mr. Schroeder did not concede the validity of the govern-
 ment’s actions, a requirement for a Fifth Amendment tak-
 ings claim. Suppl. App. at 5.
     Mr. Schroeder appeals to this court. We have jurisdic-
 tion under 28 U.S.C. § 1295(a)(3).
                           DISCUSSION
     We review a dismissal for lack of subject-matter juris-
 diction de novo and accept well-pleaded factual allegations
 as true. Inter-Tribal Council of Ariz., Inc. v. United States,
 956 F.3d 1328, 1338 (Fed. Cir. 2020). The plaintiff has the
 burden to establish subject-matter jurisdiction by a pre-
 ponderance of the evidence. Id. at 1337.
     The Tucker Act limits the Claims Court’s jurisdiction
 to suits “against the United States founded either upon the
 Constitution, or any Act of Congress or any regulation of
 an executive department, or upon any express or implied
Case: 20-1740    Document: 41      Page: 4    Filed: 07/13/2021




 4                                           SCHROEDER   v. US



 contract with the United States, or for liquidated or
 unliquidated damages in cases not sounding in tort.” 28
 U.S.C. § 1491(a). “To be cognizable under the Tucker Act,
 [a] claim must be for money damages against the United
 States, and the substantive law must be money-mandat-
 ing.” Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir.
 2013); see also Metz v. United States, 466 F.3d 991, 997
 (Fed. Cir. 2006) (explaining that if a claim is not based on
 a money-mandating source of law, then it lies beyond the
 jurisdiction of the Claims Court).
     In the present case, the Claims Court properly found
 that it lacks jurisdiction over this action as a tax refund
 suit. Under 28 U.S.C. § 1346(a)(1), “[a] taxpayer seeking a
 refund of taxes erroneously or unlawfully assessed or col-
 lected may bring an action against the [g]overnment either
 in United States district court or in the United States
 Court of Federal Claims.” United States v. Clintwood
 Elkhorn Mining Co., 553 U.S. 1, 4 (2008). To bring a tax
 refund claim, the taxpayer requesting the refund must sat-
 isfy the full payment rule, which requires payment of all
 taxes assessed before suit can be brought in the Claims
 Court. See Shore v. United States, 9 F.3d 1524, 1526 (Fed.
 Cir. 1993). The taxpayer must also timely file a tax refund
 claim with the IRS. See 26 U.S.C. § 7422(a). On this rec-
 ord, we see no error in the Claims Court’s findings that
 Mr. Schroeder did not pre-pay his back taxes or file any re-
 fund claims. Suppl. App. at 3. Therefore, the Claims Court
 lacks tax refund jurisdiction over his suit.
     To the extent that Mr. Schroeder raised a wrongful
 levy claim, the Claims Court correctly found that it lacks
 jurisdiction to hear the claim. Aggrieved parties may sue
 the government for a wrongful levy, failure to release a tax
 lien, or other improper tax collection actions; however,
 these claims may be brought only in a federal district court,
 not the Claims Court. See 26 U.S.C. §§ 7426(a), 7432(a),
 7433(a); Ledford v. United States, 297 F.3d 1378, 1382
 (Fed. Cir. 2002).
Case: 20-1740        Document: 41   Page: 5   Filed: 07/13/2021




 SCHROEDER   v. US                                           5



     Additionally, we see no error in the Claims Court’s
 finding that it lacks jurisdiction over Mr. Schroeder’s claim
 that the IRS “knowingly and maliciously” collected and re-
 tained his assets. Suppl. App. at 4, 8. A conversion claim
 sounds in tort. Thus, in accordance with the Tucker Act,
 the Claims Court lacks jurisdiction over this kind of claim.
 § 1491(a) (The Claims Court “shall have jurisdiction to ren-
 der judgment upon any claim against the United
 States . . . not sounding in tort.”). Further, Mr. Schroeder’s
 claim alleging that the government violated the Fourth
 Amendment by confiscating “property for an alleged tax
 debt,” Reply Br. at 2, is also outside the jurisdiction of the
 Claims Court—the Fourth Amendment does not mandate
 the payment of money for its violation. Brown v. United
 States, 105 F.3d 621, 623–24 (Fed. Cir. 1997) (“Because
 monetary damages are not available for a Fourth Amend-
 ment violation, the Court of Federal Claims does not have
 jurisdiction over . . . such a violation.”).
     The Claims Court also lacks jurisdiction to hear
 Mr. Schroeder’s claims under the Just Compensation and
 Due Process clauses of the Fifth Amendment. See U.S.
 CONST. amend. V. Regarding his due process claim, “[t]he
 law is well settled that the Due Process clauses of both the
 Fifth and Fourteenth Amendments do not mandate the
 payment of money and thus do not provide a cause of action
 under the Tucker Act.” Smith, 709 F.3d at 1116. As to the
 takings claim, 3 we do not see error in the Claims Court’s
 finding that the lawful exercise of the government’s tax col-
 lection powers is not a taking. See Commonwealth Edison
 Co. v. United States, 271 F.3d 1327, 1339 (Fed. Cir. 2001).
 Furthermore, we agree with the Claims Court’s finding
 that Mr. Schroeder did not concede the validity of the



     3   Takings claims are money-mandating causes of ac-
 tion under the Tucker Act. See Jan’s Helicopter Serv., Inc.
 v. F.A.A., 525 F.3d 1299, 1309 (Fed. Cir. 2008).
Case: 20-1740     Document: 41       Page: 6   Filed: 07/13/2021




 6                                             SCHROEDER   v. US



 relevant IRS actions, as he referred to the agency’s collec-
 tion and retention of assets as “wrongful” and “knowing[]
 and malicious[].” Suppl. App. at 8. To bring a takings
 claim under the Tucker Act, a “claimant must concede the
 validity of the government action which is the basis of
 the . . . claim.” Tabb Lakes, Ltd. v. United States, 10 F.3d
 796, 802 (Fed. Cir. 1993). Absent this concession, as per
 the discussion above, Mr. Schroeder’s claim sounds only in
 tort. Accordingly, Mr. Schroeder’s allegations provide no
 substantial basis for a takings claim. See Shapiro v.
 McManus, 136 S. Ct. 450, 455–56 (2015) (discussing stand-
 ards from Bell v. Hood, 327 U.S. 678 (1946), regarding in-
 substantiality and frivolousness in pleadings that
 transform the failure to state a claim into a lack of jurisdic-
 tion); see also Jan’s Helicopter, 525 F.3d at 1309 (To assert
 a takings claim, a plaintiff must make “a nonfrivolous alle-
 gation that [he falls] within the class of plaintiffs entitled
 to recover under” the Fifth Amendment.).
                         CONCLUSION
     Because Mr. Schroeder identifies no other basis for the
 Claims Court to exercise jurisdiction over his claim, the
 Claims Court’s dismissal of his complaint is affirmed.
                         AFFIRMED
                             COSTS
 No costs.